Citation Nr: 1141403	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  07-39 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a residual disability of the right index finger, status post superficial skin injury.

2. Entitlement to service connection for a mental disorder. 

3.  Entitlement to service connection for chemical dependency including illegal drugs and alcohol dependency to include as due to a mental disorder.

4.  Entitlement to service connection for hepatitis A and/or B.

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to September 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2006 and January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issues of entitlement to service connection for a mental disorder, chemical dependency, hepatitis A or B and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record is at least in equipoise that the Veteran incurred a superficial injury to the right index finger resulting in the residual disability of sensitivity to cold temperature. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, residual disability of sensitivity to cold temperature of the right index finger, status post superficial skin injury was incurred during active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.   Merits of the Claim for Service Connection

The Veteran claims that he cut his right index finger during military service and he now has pain, numbness and loss of range of motion.  He further contends that the use of his right index finger has become more limited as he gets older.  See January 2007 notice of disagreement.  

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

As noted above, in order for the Veteran to be entitled to service connection for residuals of an injury to the right index finger, the medical evidence must show a current diagnosis of the claimed disability.  The Board observes that the Veteran contends that his right index finger is highly sensitive to the cold during winter time and he experiences some stiffness in the right index finger.  Although the Veteran also asserts that his index finger is noticeably deformed, the VA examiner in July 2006 observed that there was no redness, warmth, swelling or scaring.  The Veteran also asserts that the examiner stated that there was functional disability when compared to the left finger; however, the examination report reveals that the examiner did not find any functional disability.  Specifically, the examiner noted that the current medical examination was insufficient to establish any objective evidence of functional disability of the right index finger.  The examiner diagnosed the Veteran with right index finger status post superficial skin injury along the dorsal surface of the mid and base phalanx with residuals consistent with high sensitivity to cold temperature.  In general, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  Nonetheless, in this case, a medical opinion relates the sensitivity to cold temperature to the claimed in-service injury.  Thus, the Veteran has a current diagnosis of a disability.  

The Board observes that the Veteran contends that he cut his right index finger during the summer of 1978 while he was on a field of duty.  He reported that a medic treated the finger with several butterfly bandages.  The Veteran's service treatment records reveal that the Veteran did not complain of or receive treatment for an injury to the right index finger during active military service.  The Veteran's separation examination in July 1980 shows that the Veteran did not report an injury to the right index finger and the Veteran's upper extremities were evaluated as normal.  

The Board notes that the Veteran is competent to report that he cut his finger in service.  Furthermore, a superficial cut to the right index finger would be consistent with the places, types and circumstances of the Veteran's service as his military occupational specialty was a food specialist or cook.  See 38 U.S.C.A. § 1154(a) (in a case where a veteran is seeking service connection for any disability, due consideration must be given to the places, types, and circumstances of the veteran's service).  Although there is no medical documentation of a cut to the right index finger during military service and the separation examination was negative for any residual disability for a cut to the right index finger, the Veteran has been consistent in his statements that he injured his right index finger during service.  As the injury is consistent with circumstances of his military service and there is no internal inconsistency with the Veteran's statements, the Board finds that the Veteran's statements of an in-service injury to the right index finger are credible.

With respect to whether the Veteran's current disorder of the right index finger being sensitive to cold temperature is related to the in-service injury, as noted above, the July 2006 VA examiner provided the opinion that the Veteran's sensitivity to cold temperature is a residual of the superficial skin injury to the right index finger.  Accordingly, the record contains a positive nexus opinion.  The Board also finds it persuasive that the record does not contain any medical opinion to the contrary.  

Based on the evidence discussed above and resolving all reasonable doubt in the Veteran's favor, the Board finds that the residual disability of sensitivity to cold temperature of the right index finger is related to active military service.  Thus, entitlement to service connection for residual sensitivity to cold temperature of the right index finger is warranted.

 
ORDER

Entitlement to service connection for residual sensitivity to cold temperature of the right index finger is granted.


REMAND

After a review of the record, the Board has determined that further evidentiary development is necessary before the Board can adjudicate the remaining issues on appeal.

With respect to the Veteran's service connection claims for a mental disorder and chemical dependency, the Board observes that the record reveals that the Veteran was sent to the Navy Alcohol Rehabilitation Center in Norfolk, Virginia for treatment from December 1979 to January 1980.  These records are not associated with the claims file and VA has not attempted to obtain these records.  VA has a duty to assist the veteran in obtaining or confirming the unavailability of his active duty service treatment records that are not currently included in the record on appeal.  38 U.S.C.A. § 5103A(c).  VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the veteran's claim for a benefit under a law administered by the VA.  38 U.S.C.A. § 5103A.  Whenever VA attempts to obtain records from a Federal department or agency, the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3).  Therefore, the RO should conduct a search for the Veteran's service treatment records with the Navy Alcohol Rehabilitation Center in Norfolk, Virginia for the months of December 1979 and January 1980.

The Board observes that the Veteran provided with a VA mental health examination in July 2006.  In an addendum dated in January 2007, the examiner noted that the Veteran's primary difficulties in service appear to be drugs and alcohol dependency and hallucinations secondary to LSD use.  She also observed that the Veteran was not treated for depression in service.  She determined that it does not appear that his current depression is related to in-service hospitalization.  The Board notes that a November 1979 treatment record indicates that while he was being treated for alcohol abuse that he was assessed as having increased depression.  The examiner did not address this assessment in her opinion.  Furthermore, the opinion did not discuss whether the drug and alcohol abuse was secondary to any mental health disorder.  Accordingly, the Board finds that the Veteran should be provided with another VA examination and opinion with respect to his service connection claims for a mental disorder and chemical dependency.  

Regarding the Veteran's service connection for hepatitis A, B and C, the Board notes that the VA examiner in July 2006 concluded that based on the presented information he could not select only one factor which can be determined as the course of the infection with the hepatitis C virus.  He provided the opinion that the evidence of record and the information provided by the Veteran was not sufficient to establish the connection between the Veteran's current hepatitis C and military service.  VA law does not require that the examiner pin point the exact cause of the hepatitis C, only that the examiner provide an opinion on whether there is at least a fifty percent probability that any risk factors shown in service is related to the Veteran's current hepatitis diagnosis.  In addition, the Board observes that subsequent to this opinion, the Veteran's service treatment records from Walter Reed Medical Center were associated with the claims file.  There is information in this record that may shed further light on the Veteran's claim for hepatitis A, B and C.  Furthermore, the claims file contains a letter from a VA nurse practitioner indicating that the Veteran was likely exposed to hepatitis C in the late 1970's based on the Veteran's reported risk factor exposure.  Based on the foregoing, the Board finds that the Veteran should be provided with another VA examination and opinion that address the additional service treatment records and the VA nurse practitioner opinion.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's service treatment records at the Navy Alcohol Rehabilitation Center in Norfolk, Virginia for the months of December 1979 and January 1980 from the appropriate personnel department to include the National Personnel Records Center (NPRC).  If no records are available, attempt to obtain these records from any alternative source available.  If the records are still not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the veteran to respond. Associate all documents obtained with the claims file.

2. Thereafter, schedule the Veteran for a VA mental health examination to determine the identity and etiology of any psychiatric disorder that may be present.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.   All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's depression or any psychiatric disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) causally or etiologically related to active military service.  If the examiner answers in the positive, then he or she is requested to provide an opinion on whether the Veteran's chemical dependency is at least as likely as not caused by or aggravated by the psychiatric disorder found to be related to military service.  The examiner should provide a complete rationale for all conclusions reached including a description of the evidence relied upon and rejected in reaching the opinion.

3. After any outstanding service treatment records are associated with the claims file, schedule the Veteran for a VA examination to evaluate his service connection claims for hepatitis A, B and C.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be accomplished. After completion of the examination and review of the evidence, the examiner should provide the following opinions:

a. Does the Veteran have a current diagnosis of hepatitis A, B and/or C?  What is the significance of the findings of hepatitis B virus antibodies?  Does this indicate that the Veteran currently has chronic hepatitis B?

b. If the Veteran is found to have a current diagnosis of hepatitis A, B and/or C, is it as likely as not (i.e., a fifty percent or greater probability) that any current hepatitis was incurred during active service?   In particular, is it as likely as not (i.e., a fifty percent or greater probability) that any current hepatitis is the result of the hepatitis mentioned in the service treatment records at Walter Reed Medical Center?

The reasons and bases for all opinions should be provided.  If the examiner believes that he or she is unable to provide the requested opinions without resorting to speculation, the reasons and bases for that conclusion should be provided.  Any evidence required to provide the requested opinion should be identified, if possible.

4. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for hepatitis A, B and/or C, a psychiatric disorder and chemical dependency, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


